Citation Nr: 0705267	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-15 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from June 1996 to December 
2003.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

The veteran and his spouse testified at a video conference 
hearing held on December 1, 2006, before the undersigned 
Board member.  

In connection with the veteran's claims for service 
connection, the veteran was afforded a VA examination at the 
VA Medical Center (VAMC) in Iowa City, Iowa, in February 
2004.  The examiner noted that a magnetic resonance imaging 
(MRI) study of the veteran's lumbar spine had been ordered by 
the veteran's primary care provider, Dr. Liu, at the Iowa 
City VAMC.  

At the December 2006 video conference hearing, the veteran 
filed a November 15, 2006, MRI report for his lumbar spine.  
(The document does not identify at which VA facility this MRI 
study was performed.)  The veteran testified that an earlier 
MRI study of his lumbar spine had been conducted at the Iowa 
City VAMC (consistent with the report of the examiner in 
February 2004).  The examiner's comment that the veteran had 
a primary care provider at the Iowa City VAMC also implies 
that there may be ongoing VA treatment, the records of which 
should be obtained.

The veteran also testified in December 2006 that VA was 
referring him to a specialist for further evaluation of his 
knees, and for physical therapy.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary to 
obtain these records.

The veteran's representative has contended that the February 
2004 VA examination was not complete because the examiner did 
not provide a nexus opinion as to whether the veteran's knee 
or back disabilities were related to his military service.  
It appears to the Board that, at the time of that VA 
examination, the record may not have been developed 
sufficiently for a nexus opinion by the examiner.  

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.  The veteran should be 
specifically asked to identify any VA 
treatment that was conducted at a VA 
facility other than the Iowa City VAMC.  
If he provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain all VA treatment records 
pertaining to the veteran's back or knees 
from the Iowa City VAMC from January 2004 
to the present, and from any other VA 
facility that he identifies, and 
associate them with the claims file.

3.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a VA physician with 
expertise in disorders of the joints.  
The claims file must be forwarded to the 
examiner for review along with a copy of 
this remand.  The examiner should be 
asked to provide a detailed report 
assessing the nature of any low back or 
knee disorder.  Any testing or 
radiographic study necessary to determine 
the diagnosis(es) should be undertaken.  
An opinion as to the medical 
probabilities that any back or any knee 
disorder is related to the veteran's 
active military service must be given.  A 
complete rationale should be provided for 
all opinions.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

4.	Thereafter, take adjudicatory action on 
the veteran's claims for service 
connection.  If any benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC). 

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

